Citation Nr: 0930827	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-37 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include ulcers, as secondary to service-
connected bilateral knee disabilities.

2.  Entitlement to service connection for pes planus, to 
include as secondary to the Veteran's service-connected 
bilateral knee disabilities.

3.  Entitlement to service connection for an ankle disorder, 
to include as secondary to the Veteran's service-connected 
bilateral knee disabilities.

4.  Entitlement to an evaluation in excess of 20 percent for 
instability of the left knee, status postoperative.

5.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes and limited flexion of the 
left knee.

7.  Entitlement in an initial, compensable rating for 
intrapatellar branch numbness, left lower extremity.

8.  Whether the reduction for the disability evaluation for 
postoperative residuals, chondromalacia of the left knee, 
from 30 percent to 20 percent, effective October 1, 2005, was 
proper.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004, July 2005, April 2006, 
December 2006, and August 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran was afforded a Board hearing, 
before the undersigned, in June 2009.  A copy of the hearing 
transcript has been associated with the record.

The issues of entitlement to service connection for a 
gastrointestinal disorder, to include ulcers, are addressed 
in the decision below.  The remaining issues identified above 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A gastrointestinal disorder, to include ulcers, was not 
manifest during service, was not manifest within one year of 
separation, and any current gastric disability, to include 
ulcers, is neither attributable to service nor to the 
Veteran's service-connected knee disabilities.


CONCLUSION OF LAW

A gastrointestinal disorder, to include ulcers, was neither 
incurred in nor aggravated by service and may not be presumed 
to have been incurred or aggravated therein, nor is any 
current gastrointestinal disorder proximately related to the 
Veteran's service-connected knee disabilities.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of his claim for secondary service connection, 
the RO informed the Veteran of the information necessary to 
substantiate his claim in January 2004.  At that time, he was 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  Since the Board has concluded that the 
preponderance of the evidence is against his claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson.  In addition, the Board notes 
that the veteran is represented by an attorney who is 
knowledgeable with respect to the controlling law and 
regulations.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the 
Board has also considered whether a VA medical examination or 
opinion should be obtained prior to the adjudication of the 
Veteran's claim for service connection.  See 38 U.S.C.A. § 
5103A (2002); 38 C.F.R. § 3.159 (2008).  In this case, the 
Board finds that a VA examination is not necessary to 
determine whether any gastric disorders are related to his 
period of honorable service, or to his service-connected knee 
disabilities, as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained below, there is no competent medical 
evidence of an in-service diagnosis for any gastric disorder, 
a link between a gastric disorder and a currently service-
connected disability, nor any evidence of aggravation of a 
preexisting disorder, and none is evident from the service 
treatment records.  Also significant is the fact that the 
Veteran's post-service treatment records do not provide a 
link to service for any currently-diagnosed gastric disorder, 
and that the Veteran's record is silent for link between a 
gastric disorder and his left or right knee disability.  In 
light of these findings, the second and third prongs of 
McLendon have not been met.  Moreover, the Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); but see Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (emphasizing that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the 
Veteran; rather, the Board must assess the Veteran's 
credibility in reporting the statements to the medical 
examiner).  A medical nexus opinion, under the circumstances 
presented in this case, is not warranted, as there is no 
competent evidence that any currently-diagnosed gastric 
disorders are related to the Veteran's service or to a 
service-connected disability.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection 

In this case, the Veteran claims that he suffers from a 
gastrointestinal disorder, to include ulcers, as a result of 
his service-connected knee disabilities.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a peptic ulcers become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  However, the record establishes that the first post-
service evidence of acid reflux occurred in 2004 (see VA 
outpatient report, January 13, 2004), more than 13 years 
after separation.  Therefore, the presumption does not apply 
here.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with acid reflux disease.  See VA outpatient 
report, January 13, 2004.  Similarly, the report of an 
October 2004 VA compensation and pension examination notes 
that, while an upper gastrointestinal (upper GI) was 
interpreted as normal without hiatal hernia or 
gastroesophageal reflux, the Veteran was diagnosed with 
peptic dyspepsia.  Thus, element (1) of Hickson has been 
satisfied, in that the Veteran has demonstrated that he has a 
current diagnosis.

Regarding an in-service diagnosis for this disorder, the 
Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment for any gastric disorder.  

Post service, while acid reflux disease and dyspepsia have 
been diagnosed, the record contains no objective evidence 
that establishes an etiological nexus linking his claimed 
disorder directly to his military service or secondary to his 
service-connected knee disabilities.  Specifically, there is 
no competent evidence establishing that the Veteran's acid 
reflux disease or dyspepsia had its onset in service or that 
establishes an etiological relationship between his claimed 
gastric disorders and active service.  

Instead, the Veteran has claimed that his gastric disorder is 
secondary to his service-connected bilateral knee 
disabilities because he was prescribed 400 mg Motrin to be 
taken daily following his patella tendon repair.  See 
statement, received November 19, 2003.  

Although the Veteran's VA outpatient treatment records 
contain a diagnosis for gastric disorders, the Veteran's 
record is silent as to competent evidence of a nexus between 
his service-connected knee disabilities, or medication used 
to treat such disorders, and his current diagnosis.  

The Board notes that only evidence of record in support of 
the Veteran's claim for entitlement to service connection are 
his own lay statements, as well as those of M.C.W., dated 
January 25, 2004.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury-to determine whether to grant service 
connection.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir, 
March 3, 2009).  

Here, the Board does not find that the Veteran, nor his 
barber, is competent to determine the etiology of his gastric 
disorder.  While the Veteran is competent to report the 
nausea, vomiting, or pain, and his barber competent to report 
that the Veteran experienced stomach trouble, neither has 
been shown to be competent to link the Veteran's claimed 
disorder to any service-connected disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements 
of the Veteran and his friend offered in support of this 
claim have been given full consideration by the Board, they 
are not considered competent medical evidence and do not 
serve to establish a medical nexus between his claimed 
disorder and his period of service, or to his service-
connected disability.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley.  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

In the current case, the Veteran has been afforded at least 5 
compensation and pension examinations addressing his service 
connected knee disabilities since he filed his claim for 
service connection for gastric problems.  None of these 
examinations link a current gastric problem to his service 
connected knee disabilities or the medication used to treat 
such disorders.  Similarly, the Veteran's three volume claims 
folder contains voluminous records documenting treatment for 
various knee and gastric disorders.  Again, none of these 
records suggests that there is an etiological link between 
the Veteran's gastric disorders and his service connected 
knee disabilities or active military service.  

While there are diagnosis of acid reflux and dyspepsia within 
the Veteran's record, none of the Veteran's medical providers 
have noted that the Veteran's bilateral knee disabilities are 
the proximal cause of this disorders, or that his acid reflux 
has been permanently aggravated beyond its normal course of 
progression as a result of medication taken following the 
surgical repair of his left knee.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed acid reflux had an onset in 
service, or is etiologically related to service.  Instead, 
the record establishes that, approximately 13 years after 
separation, the Veteran filed a claim for service connection 
for gastric disorders, to include ulcers.  

As to the issue of direct service connection, this 
significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between a these 
disorders and active military service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant 
lapse in time between service and post-service medical 
treatment may be considered in the analysis of a service 
connection claim).  Moreover, the Veteran's record does not 
contain medical evidence to demonstrate that this disorder is 
related to his service-connected knee disabilities.  
Therefore, the Veteran's claim for service connection for a 
gastric disorder, to include as secondary to his service-
connected knee disabilities, must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2008).  Therefore, the 
preponderance is against the Veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include ulcers, as secondary to service-
connected bilateral knee disabilities, is denied.




REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
an etiological opinion regarding the Veteran's diagnosis of 
pes planus; establishing whether or not the Veteran currently 
has a bilateral ankle disability and, if so, establishing the 
etiology thereof; and evaluating the current level of 
disability for the Veteran's bilateral knee disabilities, as 
well as intrapatellar branch numbness of the left lower 
extremity.

The Board also finds that the Veteran's claim for an 
increased rating for a left knee disability is inextricably 
intertwined with the issue of whether the reduction of the 
disability evaluation from 30 percent to 20 percent for his 
left knee disability was proper.  As such, the issue of 
entitlement to an increased rating for a left knee disability 
must be properly adjudicated by the RO before further 
appellate action can be taking on the rating reduction claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

While the Veteran has been provided a VA examination in 
connection with his claims for service connection, the March 
2006 examination report was inadequate, as the examiner 
failed to opine as to whether any current foot and/or ankle 
disorders may have been aggravated by any of the Veteran's 
service-connected disabilities, as he has claimed.  Instead, 
the examiner focused the examination findings on whether the 
Veteran's claimed disorders were caused by service-connected 
disabilities. 

The Board further notes that an April 2005 VA outpatient 
report noted that, if the Veteran was walking differently as 
a result of his service-connected disabilities, then his 
disabilities could indeed be causing problems, or aggravating 
problems, in his feet.  See report, April 20, 2005.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  As 
such, this case should be remanded for an etiological opinion 
as to these issues.

Further, while the Veteran has been afforded several 
examinations in connection with his service-connected 
bilateral knee disabilities, he testified in June 2009 that 
his knee conditions had significantly worsened since his VA 
examinations in 2008.  He noted that the instability was 
still there, and was actually more severe now because it is 
giving way.  He further stated that his disabilities now 
affect a larger area, to include his thigh and groin.  See 
Board hearing transcript, June 5, 2009, p. 13.

As such, the "duty to assist" also requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

On remand, the Veteran should be afforded an additional VA 
examination to ascertain the current nature and extent of any 
currently service connected disabilities of the bilateral 
lower extremities, to include postoperative residuals of 
chondromalacia of the bilateral knees, degenerative changes 
and limited flexion of the left knee, and intrapatellar 
branch numbness of the left lower extremity.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination in the appropriate specialty 
or specialties to determine the nature 
and etiology of any currently-diagnosed 
foot and/or ankle disorder.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	For each disorder identified, is 
at least as likely as not that 
the disability originated during 
active service.  

b)	For each currently-diagnosed 
disorder, indicate whether it is 
at least as likely as not that 
the disability is etiologically 
related to a currently service-
connected disability, to include 
bilateral knee disabilities, or 
intrapatellar branch numbness of 
the left lower extremity.

c)	For each disorder identified, 
address whether it at least as 
likely as not that the disorder 
has been aggravated as a result 
of any service-connected 
disability. 

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  The 
examiner should specifically note a 
review of all prior VA examinations, as 
well as the April 2005 VA outpatient 
report noted above.  A rationale for any 
opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
orthopedic examination and, if necessary, 
a neurological examination in order to 
ascertain the current nature and extent 
of the Veteran's service-connected left 
and right knee disabilities and 
intrapatellar branch numbness of the left 
lower extremity.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
The report must include a discussion as 
to instability and range of motion, 
bilaterally.  The claims folder must be 
made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.  

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


